DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 8/23/2022, is acknowledged. Claim 1 is amended, the amendment being originally presented, but not entered, in the after-final response filed 6/28/2022. Claim 15 is newly entered. Claims 4 – 11 and 14 remain withdrawn. Claims 1 – 3, 12, and 15 are currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(b) have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 15, the claim recites “wherein the composition further contains, on a percent by mass basis, Mo: 0.0003% to 0.005%.” There is no explicit support for a Mo content of this nature found in the as-filed disclosure. Notably, paragraph [0045] of the as-filed disclosure discusses the addition of Mo as one of several potential alloying elements. [0045] discloses that the total content of one or more of Mo, Cr, Cu, and Ni is preferably 0.1% or more, and 0.5% or less (Instant Application: [0045], L 5-10). There is no disclosure in the as-filed specification of Mo in amounts of less than 0.1%, unless it is omitted entirely. Rather, the original specification explicitly discloses that the aforementioned elements should be present in an amount of 0.1% or greater in order to provide the desirable effects of enhancing hardenability and facilitation of martensite formation, contributing to strengthening.
The Examiner is of the position that compositional ranges originally attributed to the B content of the galvanized steel sheet have mistakenly been applied to the Mo content in this newly added claim. For example, the instant specification indeed does disclose a preferred content of 0.0003-0.005%, but for boron, not molybdenum (Instant Application: [0045], L 14-23). In view of this reasoning, the Examiner asserts that there is no support, whether explicit, implicit, or inherent, for the aforementioned claim limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.











Claims 1 – 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4781836 (“Azuma”; machine translation, of record, cited herein) in view of US 2003/0175549 (“Fujimoto”; of record), WO 2015/080242 (“Hayashi”; citing US 2017/0029914, both of record, as translation), and WO 2017/033222 (“Okamoto”; citing US 2018/0237881, both of record, as translation).
Regarding claim 1, Azuma teaches a high-strength galvanized steel sheet ([0001]) comprising: a steel sheet including: a composition ([0028]-[0041]) that is compared to the composition of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Azuma at least overlaps with that of the instant claim for each claimed constituent element.
Further, Azuma teaches that the steel sheet additionally comprises a coated layer arranged on the steel sheet ([0046] – “plated steel sheet”). In an example, Azuma teaches that the weight of the coated layer is about 50 g/m2 per side ([0072]). This coating weight falls within the claimed range of 20-120 g/m2 per side.
Further, Azuma teaches that the steel sheet has a maximum tensile strength of 980 MPa or more ([0053], L 2-3; [0080], L 2). The Examiner asserts that this tensile strength falls within the claimed range of 950 MPa or more of the instant claim.
Regarding the yield ratio of the steel sheet, Azuma provides an example of a hot-dip galvanized steel sheet, E-5, having a composition which falls within the claimed ranges (see Table 1) and a microstructure consisting of bainite and martensite (see Table 3: 母材の組織 = microstructure; ベイナイト = bainite; マルテンサイト = martensite). Steel sheet E-5 has a tensile strength of 1257 MPa and a yield strength of 1022 MPa (see Table 6). Thus, the yield ratio of E-5 is (1022 MPa)/(1257 MPa) x 100% = 81.3%. Thus, Azuma teaches examples of hot-dip galvanized steel sheets having a yield ratio that falls within the claimed range of the instant claim (65% or more).
Moreover, although Azuma does not explicitly teach that the steel sheet is a “high-yield-ratio” steel sheet as is claimed, an ordinarily skilled artisan would expect that the steel sheet taught by Azuma would possess the same structural qualities that “high-yield-ratio” imparts onto the instant claim, as Azuma teaches steel sheets having yield ratios that fall within the claimed range of the instant claim.
Regarding the Mn content of the coated layer, Azuma is silent as to a specific Mn content in the coated layer, or even to the composition of the coated layer in general.
Fujimoto teaches an alloyed hot-dip galvanized steel sheet, and method for obtaining such a sheet ([0001]). Fujimoto teaches that the zinc-coated layer of the steel sheet has a composition including 9-13 mass% Fe, 0.20-0.30 mass% Al, 0.002-0.2 mass% Pb, and one or more of 0.001-0.1 mass% Mn, 0.0001-0.01 mass% Si, and 0.0001-0.01 mass% P ([0018]). Further, Fujimoto teaches that by providing such a zinc-coated layer for galvanized steel sheets, not only excellent anti-corrosion property may be achieved, but excellent sliding properties are achieved ([0011], L 1-3), which are desirable when the steel sheets are for use in car bodies, for example ([0002]).
It would have been obvious to an ordinarily skilled artisan to provide the high-strength galvanized steel sheet of Azuma with a galvanized (i.e. zinc-coated) layer having the composition taught by Fujimoto. Such a galvanized layer provides the steel sheet with excellent sliding properties, desirable for use in car bodies. Notably, Azuma teaches that the galvanized steel sheets it teaches may be used in automobiles.
Further, the Examiner notes that the Mn content in the galvanized layer (0.001-0.1 mass% Mn), when measured against the weight of the coated layer taught by Azuma (about 50 g/m2 per side; [0072]), is equivalent to a range of 0.005-0.05 g/m2. Such an amount falls within the claimed 0.05 g/m2 or less of the instant claim.
Azuma does not explicitly teach that the steel sheet has a metallographic structure containing, by area percentage, 20% or less of ferrite, 40% or more in total of bainite and tempered martensite, and 20% or more and 60% or less of as-quenched martensite. The Examiner notes that Azuma is general in the disclosure of a metallographic structure, teaching that bainite, martensite, or retained austenite are used alone, but may alternatively be used in a composite (i.e. a multi-phase metallographic structure) ([0053], L 1-4).
The Examiner notes that the limitation “40% or more in total of bainite and tempered martensite” has been interpreted by the Examiner as requiring only a collective sum of 40% or more of the two phases. Thus, a steel that does not have one of the two phases, but contains at least 40% of the other phase, would meet the limitation. The Examiner cites Table 3 of the instant specification, where the two phases are grouped such that the sum of the two phases is recorded rather than the individual amounts thereof.
Hayashi teaches a steel sheet component to be used, for example, as an automobile component ([0001]). Hayashi also teaches that the sheet may be zinc-coated i.e. galvanized ([0095]). Hayashi teaches that the steel sheet has a metallographic structure including ferrite, at least one of tempered martensite or tempered bainite, and martensite, wherein an area rate of ferrite is from 5% to 50% ([0065]), a total area rate of tempered martensite and tempered bainite is from 20% to 70% ([0069]), an area rate of martensite is from 25% to 75% ([0071]), a total area rate of ferrite, tempered martensite, tempered bainite and martensite is 90% or more ([0074]), and the metallographic structure contains no retained austenite ([0063], L 7-8; [0077], L 8). Further, Hayashi teaches that this metallographic structure achieves desired bendability and ductility ([0066], L 1-2; [0070], L 1-2 & 5-7) and high tensile strength ([0072], L 2-6).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hayashi into Azuma and provide the steel sheet with a metallographic structure including ferrite, at least one of tempered martensite or tempered bainite, and martensite, wherein an area rate of ferrite is from 5% to 50%, a total area rate of tempered martensite and tempered bainite is from 20% to 70%, an area rate of martensite is from 25% to 75%, a total area rate of ferrite, tempered martensite, tempered bainite and martensite is 90% or more, and no retained austenite is present. Such a metallographic structure may achieve enhanced bendability and ductility, while also achieving high strength.
The Examiner notes that the metallographic structure of the steel sheet taught by Azuma in view of Hayashi has an amount of ferrite (5-50 area%), bainite and tempered martensite (20-70 area%), and martensite (25-75 area%) that overlaps with the claimed amounts of ferrite (20 area% or less), bainite and tempered martensite (40-70 area%), and as-quenched martensite (20-60 area%) of the instant claim. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Neither Azuma nor Hayashi explicitly teach that the bainite within the metallographic structure has an average grain size of 6.0 microns or less.
Okamoto teaches a steel sheet suitable for an automobile member ([0001]). Okamoto teaches that the average grain diameter of the bainite within the steel sheet is 5 microns or less (Abstract; [0037]). Further, Okamoto teaches that this small grain size of the bainite improves the yield strength of the steel sheet ([0014]), resulting in a steel sheet with sufficient crashworthiness to be used in automotive applications ([0091]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Okamoto into Azuma and the bainite of the steel sheet with an average grain diameter of 5 microns or less. Such a small average grain diameter improves the yield strength of the steel sheet, resulting in sufficient crashworthiness to be used in an automotive application.
Azuma is silent as to the maximum peeling full width from each cut line of a test piece during a tape peeling test, which has been subjected to (i) chemical conversion treatment and electrodeposition coating; (ii) forming; (iii) scoring such that resulting cut lines reach the coating layer; (iv) a salt spray test for 240 hours with an aqueous solution containing 5% by mass NaCl in conformity with a neutral salt spray test specified in JIS Z 2371:2000; and (v) the tape peeling test. Notably, Azuma does not conduct such a test, so there is no relevant data to compare between the galvanized steel sheet of Azuma and that of the present claim.
It is noted that Azuma does teach that the galvanized steel sheets must be corrosion-resistant ([0045], L 1). Thus, an ordinarily skilled artisan would appreciate that the steel sheet of Azuma has a corrosion resistance. Upon review of the instant specification, the claimed maximum peeling full width from each cut line of a test piece during a tape peeling test is an expression of the corrosion resistance property of the galvanized steel sheet (see Instant Application: P 51, L 11-13). This corrosion resistance flows from the currently claimed features of the metallographic structure, coated layer coating weight per side, and Mn content of the coated layer, as well as the composition of the steel. See [0019], [0054], [0056], and [0079] of the as-filed specification, as well as the experimental data presented in Tables 1-3, for example. Thus, the claimed corrosion resistance property does not appear to further limit the claim in an appreciable manner, as it appears that if the aforementioned features are present in the steel, corrosion resistance follows. As modified Azuma possesses each of these features, it would be prima facie expected that the aforementioned corrosion resistance property would be present as well, in the claimed amount or in an amount thereof to render the claimed amount (in terms of a maximum full peeling width value, for example) obvious due to an encompassing or overlapping range.
Regarding claim 2, Azuma teaches a high-strength galvanized steel sheet ([0001]) comprising: a steel sheet including: a composition ([0028]-[0041]) that is compared to the composition of the instant claim in Table 2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Azuma at least overlaps with that of the instant claim for each claimed constituent element.
Regarding claim 15, Azuma does not explicitly teach that the galvanized steel sheet contains any amount of Mo.
Hayashi teaches a steel sheet component to be used, for example, as an automobile component ([0001]). Hayashi also teaches that the sheet may be zinc-coated i.e. galvanized ([0095]). Hayashi teaches that the steel sheet, having a general composition ([0023]) comparable to that of Azuma and the present claims, may contain Mo as an additional alloying element, in an amount of 0.005-1.0% ([0051], L 12-15; [0052], L 3-4). Hayashi teaches that including Mo in such an amount improves the strength of the steel sheet after quenching, while causing no difficulty in hot or cold rolling operations ([0051], L 1-3 & 12-15).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hayashi, and alloy the galvanized steel sheet of Azuma with 0.005-1.0 mass% Mo. Including Mo in such an amount may improve the strength of the steel sheet after quenching, while causing no difficulty in hot or cold rolling operations.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Mo content of modified Azuma (0.005-1.0 mass% Mo) overlaps with the claimed Mo content of the instant claim (0.0003-0.005 mass% Mo).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4781836 (“Azuma”; machine translation, of record, cited herein) in view of US 2003/0175549 (“Fujimoto”; of record), WO 2015/080242 (“Hayashi”; citing US 2017/0029914, both of record, as translation), and WO 2017/033222 (“Okamoto”; citing US 2018/0237881, both of record, as translation) as applied to claims 1 and 2 respectively, and further in view of US 2004/0055667 (“Takada”; of record).
Regarding claims 3 and 12, modified Azuma does not explicitly teach that the composition of the steel sheet contains 0.001-0.05 mass% Sb.
Takada teaches a high strength hot-dip galvanized steel sheet ([0002]). Takada teaches that the steel sheet may contain 0.005-1.0 wt% in total of at least one member selected from Sb, Bi, and Se ([0062], L 1-3). Moreover, Takada teaches that the addition of Sb improves the wettability and the plating adhesion of the steel sheet by hot-dip galvanizing, resulting in steel sheets having excellent suitability for coating and formability ([0059]), as well as that Sb is likely to cause surface segregation and thus is enriched in the surface layer of the steel sheet, suppressing the formation of oxides of silicon and aluminum, thus preventing the deterioration of plating adhesion even in the case of high-silicon and/or high-aluminum steel ([0062], L 3-8).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Takada into Azuma and provide the steel sheet with 0.005-1.0 wt% Sb. The addition of Sb improves the wettability and the plating adhesion of the steel sheet by hot-dip galvanizing, resulting in steel sheets having excellent suitability for coating and formability, and Sb is likely to cause surface segregation and thus is enriched in the surface layer of the steel sheet, suppressing the formation of oxides of silicon and aluminum, thus preventing the deterioration of plating adhesion even in the case of high-silicon and/or high-aluminum steel.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Azuma in view of Hayashi, Okamoto, and Takada at least overlaps with that of the instant claim for each claimed constituent element, including Sb (0.005-1.0 wt% Sb vs 0.001-0.05 mass% Sb).
It is noted by the Examiner that Takada teaches Sb content in terms of weight percentage whereas the instant claim claims Sb content in terms of mass percentage. The Examiner asserts that an ordinarily skilled artisan would be capable of converting between the two units of measurement, and would expect them to continue to overlap in the same manner upon conversion.

Response to Declarations
The declaration under 37 CFR § 1.132 made by Tatsuya Nakagaito and filed 6/28/2022 is acknowledged and has been fully considered.

The declaration under 37 CFR 1.132 filed 6/28/2022 is insufficient to overcome the rejection of claims 1 – 2 and 15 based upon Azuma in view of Fujimoto, Hayashi, and Okamoto, and claims 3 and 12 based upon Azuma in view of Fujimoto, Hayashi, and Okamoto as applied to claim 1, further in view of Takada applied under 35 U.S.C. 103 as set forth in this Office action because:
In the declaration, the previous ground of rejection of claim 1 was argued against, specifically, the Examiner’s interpretation of the limitation concerning a maximum peeling full width of a test piece as a product-by-process claim limitation, as well as the citation to Maruyama for teaching the claimed limitation. The Examiner finds these arguments persuasive in both cases, and the rejection has hereby been withdrawn. However, it is noted that new grounds of rejection have been presented in this correspondence, which were not addressed by Declarant in this particular declaration, please refer to the response to the declaration filed 8/23/2022 for more detail.
Declarant further argues that the problem of degradation of appearance when attempting to hot-dip galvanize steels having high Mn content is not recognized in the prior art, as Fujimoto teaches steels having a lower Mn content which does not overlap with the claimed Mn content.
The Examiner finds this to be unpersuasive. Declarant’s argument overlooks the fact that although Fujimoto, a secondary reference, may teach hot-dip galvanizing of steel having a low Mn content, Azuma, the primary reference, does teach hot-dip galvanizing of steel having high Mn content which can be present in amounts up to the maximum Mn content which is claimed. Thus, Declarant’s attack of a secondary reference for allegedly not facing the problem of degradation of appearance caused by surface concentration of Mn, is unpersuasive in view of the teachings of the primary reference. Further, the Examiner notes that there is no requirement that the prior art recognize or face a problem of degradation of appearance when attempting to hot-dip galvanize steels having high Mn content at temperatures greater than the Ac3 point of the steel. Such a problem is outside the scope of the claimed invention, as the claimed invention relates to a product (the steel), and not its processing method.
Additionally, it is noted that the test for obviousness is not whether the features of a secondary reference (e.g. Al content, or microstructural phase ratios) may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to Declarant’s arguments against the Fujimoto reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Declarant argues further that the annealing temperature of example steels from the disclosure of Azuma is under the Ac3 temperature of each of the example steels, and as such, the steel sheets of Azuma would not have the problem of degradation of appearance caused by the surface concentration of Mn and annealing temperature of Ac3 or higher. Declarant argues that when considered in conjunction with the previous argument concerning the steel composition of Fujimoto, those skilled in the art would not combine Azuma with Fujimoto, which provides teaching of improving sliding properties, in order to overcome the problem caused by the surface concentration of Mn.
The Examiner respectfully finds this argument to be unpersuasive. It is noted by the Examiner that if neither reference faces the problem of degradation of appearance caused by annealing high Mn content steel above the Ac3 temperature, then such a problem is irrelevant to the prior art and such a problem cannot be used as a reason to argue against their combination. The Examiner asserts that there is sufficient motivation for an ordinarily skilled artisan to incorporate the composition of the galvanized layer as taught by Fujimoto within the steel as taught by Azuma  aside from the reason, argued by Declarant, of overcoming a problem of appearance degradation caused by surface concentration of Mn when annealing at temperature above the Ac3 point of a steel. In fact, Fujimoto teaches that by providing such a zinc-coated layer for galvanized steel sheets, not only excellent anti-corrosion property may be achieved, but excellent sliding properties are achieved ([0011], L 1-3), which are desirable when the steel sheets are for use in car bodies, for example ([0002]).
To conclude, the Examiner notes that the prior art need not disclose the same motivation to incorporate a claimed element, as is disclosed in the instant specification relating to said claimed element.

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

The declaration under 37 CFR § 1.132 made by Tatsuya Nakagaito and filed 8/23/2022 is acknowledged and has been fully considered.

The declaration under 37 CFR 1.132 filed 8/23/2022 is insufficient to overcome the rejection of claims 1 – 2 and 15 based upon Azuma in view of Fujimoto, Hayashi, and Okamoto, and claims 3 and 12 based upon Azuma in view of Fujimoto, Hayashi, and Okamoto as applied to claim 1, further in view of Takada applied under 35 U.S.C. 103 as set forth in this Office action because:
In the declaration, it was argued that the present application demonstrates that despite having metallographic structure, coated layer coating weight per side, Mn content of the coated layer, tensile strength, and yield ratio all within the claimed ranges, galvanized steel sheets may still show poor corrosion resistance. This argument is in contention with the Examiner’s stated rationale that the claimed corrosion resistance property, expressed in terms of a maximum peeling full width of a test piece of the galvanized steel sheet, would naturally follow from the presence of all other claimed structural/property elements of the galvanized steel sheet, as first documented in the interview summary of 7/18/2022. 
Declarant cites comparative examples 7 and 10 of the instant specification in making this argument. Comparative example 7 has the required metallographic structure, coated layer coating weight per side, Mn content of the coated layer, tensile strength, and yield ratio, but has a Si content outside of the claimed Si content range, but within Azuma’s taught Si range. Comparative example 7 has been shown to not possess the claimed maximum peeling full width of a test piece of the galvanized steel sheet. Comparative example 10 allegedly has the required composition, metallographic structure, coated layer coating weight per side, Mn content of the coated layer, tensile strength, and yield ratio, but was allegedly processed outside of the Applicant’s inventive process. Declarant argues that these two examples serve as indicia that even if all claimed elements are present besides the maximum peeling full width of a test piece of the galvanized steel sheet, the maximum peeling full width of a test piece is not necessarily present.
The Examiner finds this argument and accompanying data to be unpersuasive. With respect to comparative example 7, the Examiner notes that this example does not possess all requirements of the claim, and thus does not further the argument that even if all requirements are met, the  maximum peeling full width of a test piece does not necessarily follow. With respect to comparative example 10, the Examiner notes that Declarant was mistaken in asserting that comparative example 10 has the required composition, metallographic structure, coated layer coating weight per side, Mn content of the coated layer, tensile strength, and yield ratio. Referring back to Table 2 of the as-filed disclosure, it can be seen that comparative example 10 has a coating weight of only 15 g/m2 per side, outside of the claimed range of 20-120 g/m2. Thus, neither of the cited comparative examples can be used as evidence that the claimed maximum peeling full width of a test piece does not necessarily follow, if all other claimed structural elements and properties of the galvanized steel sheet are present.
With further regard to comparative example 7, the Examiner notes that although this example has an Si content outside of the claimed composition but within the claimed Si content of Azuma, such an examples does not overcome the prima facie case of obviousness laid out by the Examiner in this correspondence. It is reasoned that corrosion resistance flows from the currently claimed features of the metallographic structure, coated layer coating weight per side, and Mn content of the coated layer, as well as the composition of the steel. See [0019], [0054], [0056], and [0079] of the as-filed specification, as well as the experimental data presented in Tables 1-3, for example. Thus, the claimed corrosion resistance property does not appear to further limit the claim in an appreciable manner, as it appears that if the aforementioned features are present in the steel, corrosion resistance follows. As modified Azuma possesses each of these features, it would be prima facie expected that the aforementioned corrosion resistance property would be present as well, in the claimed amount or in an amount thereof to render the claimed amount (in terms of a maximum full peeling width value, for example) obvious due to an encompassing or overlapping range. Put another way, as the claimed maximum peeling full width of a test piece of the galvanized steel sheet is an avenue by which the desired degree of corrosion resistance of the galvanized steel sheet is expressed, just because modified Azuma may encompass galvanized steel sheet embodiments which do not have said degree of corrosion resistance, this does not indicate that modified Azuma does not also include galvanized steel sheet embodiments which do have the desired degree of corrosion resistance. Further, this corrosion resistance property does not appear to be a critical or unexpected property, or no explanation has been given thereof to the property’s criticality.

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s remarks filed 8/23/2022 are acknowledged and have been fully considered. Applicant has argued along a similar rationale to that entered by Declarant Tatsuya Nakagaito in the declaration filed 8/23/2022, arguing that the evidence of record in the present application demonstrates that despite having metallographic structure, coated layer coating weight per side, Mn content of the coated layer, TS and YR all within the Applicant’s claimed range, the steel may still show poor corrosion resistance, by way of comparative example Nos. 7 and 10.
The Examiner respectfully finds this argument to be unpersuasive, for the same reasons as discussed in the “response to declaration” section of this correspondence. To summarize, neither comparative example 7 nor comparative example 10 possess all claimed features which were alleged – comparative example 7 falls outside the claimed composition, while comparative example 10 possesses a coating weight per side which falls below the claimed range. Thus, neither example furthers the argument that even if all requirements are met, the  maximum peeling full width of a test piece, and thus the desired degree of corrosion resistance, does not necessarily follow.
With regard to newly entered claim 15, the Examiner notes that the limitations of this claim do not find support in the as-filed disclosure, and as such are rejected under 35 USC 112(a). Further, it is noted that secondary reference Hayashi teaches an overlapping Mo content, with sufficient motivation for incorporation within the composition of Azuma, as discussed at length in the rejection of claim 15 under 35 USC 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735